PER CURIAM.
This is an action for conversion. The plaintiff established upon the trial that he had a chattel mortgage upon certain property in a place of business carried on by Mrs. Fenstermaker, the maker of the mortgage, and that the same was given to secure the payment of certain promissory notes. These notes were not paid at maturity, and the mortgagor abandoned the property, and the same came into the possession of the defendant Hobe, who, upon demand *850made upon him, refused to deliver the articles. The undisputed evidence established a case of conversion; but, as the plaintiff gave no evidence of the value of the property, he was only entitled, upon the proof, to nominal damages. To such damages he was entitled, and it was therefore error in the justice to dismiss his complaint.
The judgment should be reversed, with costs, and a new trial granted in the municipal court.